FILED
                     UNITED STATES COURT OF APPEALS                            JUN 07 2013

                                                                         MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




SHAIR JUNJUNGAN SIAHAAN,                          No. 11-72068

              Petitioner,                         Agency No. A095-635-789

  v.
                                                  ORDER
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



Before: HUG, FARRIS, and LEAVY, Circuit Judges.

       Petitioner’s motion for judicial notice filed on January 19, 2012, is

DENIED.